Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
          Such claim limitations and their accompanying respective interpretations include, referenced paragraph numbers of the specification identified by “[ ]” symbols.
in claim 1: “a coagulant provider for providing coagulant…so as to make the coagulant and the water sample mix and form a water sample mixture” [0039, structure operable for providing different concentrations of coagulant to the reactor receiving space]; 
“a pH value measuring device for measuring…” [0040, any structure operable for measuring pH in the receiving space]; 
“alkali/acid provider for providing acid or alkali…receiving space…” [0041, structure operable to selectively add acid or alkali to the receiving space, including respective pipes and pumps]; 
“a flocculant provider for providing flocculant to the receiving space, wherein the flocculant is mixed…” [0042, structure operable for providing flocculant to the reactor receiving space]; 

“coagulant providing/controlling equipment for supplying the coagulant…of different concentrations…” [0045, 0050, structure for providing coagulant of different concentrations to different equipment units of the reactor]; and
	“coagulant concentration analysis device for receiving…and for analyzing…to find…which meets predetermined analysis criteria” [0046 structure for receiving the turbidity measurements, analyzing them, and finding a measurement meeting predetermined criteria];
	in claim 2:
	“a control device for controlling” [0047, structure for controlling a plurality of reaction equipment in the reactor and perform analysis operations and calculations]; 
a setting unit for setting…”;
a concentration calculating unit for calculating…” …”; [0048, respective units operable for setting at least standard concentration, deviation and turbidity range and predetermined count value and other optional parameters, calculating corresponding high and low concentrations]; and 
an execution unit for controlling [structure for controlling the reaction equipment units generally including the providing/controlling equipment and concentration analysis device];
in claims 10 and 11:
“a cleaning device…to clean…” [0072, structure operable to clean each of the reaction equipment units]; and

“a primary stirring unit…for providing a primary stirring force for thoroughly mixing…”; and
a secondary stirring unit… for providing a secondary stirring force for mixing…” [0044, structure for quickly and thoroughly mixing contents in the receiving space with the primary stirring unit providing a relatively stronger stirring force].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1-20, recitations of “jartest analyzer” are confusing and non-idiomatic, since neither “auto” nor “jartest” are accepted English word or recognized 
In claim 1, “alkali/acid provider” is ambiguous as to whether it recites a provider which is operable to provide one of alkali or acid, or selectively operable to provide both acid and alkali, to the water sample mixture; 
“coagulant providing/controlling equipment” is ambiguous as to whether such equipment is operable to providing coagulant or to control of providing of the coagulant, or to performing of both functions, and is also incomplete since the claim clause following does not recite a particular control function;
; “coagulant concentration analysis device” is grammatically unclear as to whether one and/or a plurality of device is recited, the term “a” is suggested before “coagulant…device”, and “is used as an addition concentration…” is vague and indefinite as to what structure or functionality is recited; and
“is used…coagulant to be added” is vague and indefinite as to whether this phrase refers to adding or providing of coagulant by the “coagulant provider” and/or “the coagulant  providing/controlling equipment, or could refer to addition or providing of coagulant by other structure from another source.
In claim 2, “analysis device to perform analysis operations” is inconsistent with later recitation of “to perform at least one set of analysis operations” and in the last clause “the analysis result” lacks antecedent basis.
In each of claims 2, 3, 7-11, and 16-20 respective phrases beginning “so as to allow”, “is allowed to”, “is further allowed to”, “can exert” and “for example” are all vague 
In claims 14 and 15, “is favorable for better precipitation” is vague and indefinite as to what structural units, components or processes are being compared.
				ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent claim 1 would distinguish in view of:
An auto jartest (‘automated jar test) analyzer for analyzing a concentration of coagulant to be added to a water sample to allow contaminants in the water sample to precipitate, including: a plurality of water sample reaction equipment, each of the water sample reaction equipment including, a reactor having a receiving space for receiving a predetermined amount of the water sample, a coagulant provider for providing coagulant of a predetermined concentration to the water sample in the receiving space, a pH value measuring device in the space, an alkali/acid provider for providing acid or alkali to the water sample mixture, a flocculant provider for providing flocculant to the receiving space, and a turbidity measuring device for measuring the in the receiving space, and further including:
coagulant providing/controlling equipment for supplying the coagulant to the coagulant provider of each of the water sample reaction equipment, wherein the coagulant providing/controlling equipment provides the coagulant of different concentrations to the plurality of water sample reaction equipment respectively; and
coagulant concentration analysis device for receiving the turbidity measurement from the turbidity measuring device of each of the water sample reaction equipment and for analyzing all the turbidity measurements to find at least one of the turbidity measurements which meets predetermined analysis criteria, wherein the concentration of coagulant provided by the coagulant provider to the water sample reaction equipment corresponding to the found at least one turbidity measurement is used as an addition concentration of the coagulant to be added to the water sample.
The closest prior art relative to what is claimed, is represented by Jorden et al patent 10,338,631 in combination with Whitaker et al PGPUBS Document US 2017/0297929 and Kleinguetl et al PGPUBS Document US 2020/0308021 which cumulatively teach the instantly recited automated jar testing analyzer features including parallel, separate jar reaction chambers, separate structure for adding acid and alkali pH adjustment chemical, coagulant and flocculant to the chambers and analyzers arranged in parallel including for determining resulting turbidity of fluid or sample streams, as claimed;
 excepting for not suggesting the recited functionality of coagulant providing/controlling equipment for providing coagulant of different concentrations to respective different ones of the water sample reaction equipment, together with a coagulant concentration analysis device for analyzing respective turbidities, to find one that meets analysis criteria, and thereafter the concentration of coagulant provided by a corresponding reaction equipment being utilized as an addition concentration of coagulant to be added to the water sample. Notably, Whitaker et al, while suggesting utilization aspects of the invention pertaining to separate addition of acid, alkali, 
Other cited prior art includes Abu-Orf et al PGPUBS Document US 2005/0127008 and LaFargue patent 6,241,896 which pertain to experimentally optimizing coagulant dosing into water treatment plants by comparison and analysis of turbidity data, however not suggesting incorporation of such into jar testing equipment.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/21/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778